DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 02/07/2020.  The concurrently filed preliminary amendment having been entered, claims 1-20 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 02/07/2020, 02/10/2020 and 05/07/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Claims
	Claim 12 is objected to because of the following informalities: in the final line, the word –crude--should be inserted before “alkyl methacrylate” for consistency with parent claim 1 (cf., line 9). 
	Appropriate correction of the noted claim is required. 


Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the phrase “alkyl methacrylate producible by a process comprising …” creates indefiniteness because the term “producible” merely indicates the potential of making the claimed compound by the recited process and it is unclear whether a prior art alkyl methacrylate having the claimed contents of DMIB and methyl isobutyrate, but perhaps produced by a different process, would be sufficient to meet the requirements of being possibly "producible" as claimed.  This ground of rejection may be obviated by amending the claim to recite –produced-- in lieu of “producible”.  
Claims 17 and 18 depend from claim 16 such that the reasoning used to reject claim 16 will be relied upon to reject the depend portions of said claims.  

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al (US 7012039 B2).
	Regarding Claims 16-18, Watanabe et al disclose methyl methacrylate resin (as methyl methacrylate polymer) produced by a process comprising the same or substantially identical steps to those recited in present claim 16.  Thus, recited step a corresponds to the patentees’ first stage reaction step (see col. 19, line 26 et seq.) while recited steps c and d respectively correspond to patentees’ MAL recovery step 4 and separation/purification steps 5-8 (see col. 22, line 37 to col. 24, line 25).  Further, recited step b corresponds substantially to patentees’ second stage reaction step 3 except that a water content between 0.1% and 10% by weight is not explicitly disclosed (see col. 20, line 57 to col. 21, line 58).  Nevertheless, the patentees characterize purified methyl methacrylate obtained by the disclosed process as having an APHA value of approximately 3, and a methyl methacrylate polymer produced using the methyl methacrylate monomer as having a YI (yellowness index) value of 3.5 (see col. 24, lines 25-31).  In addition, patentees report YI values of methyl methacrylate polymers that match, or are even lower than, Y.I. values reported herein for polymethacrylate resin produced from monomers obtained according to embodiments of the applicants’ process (see col. 31, Table 4: Examples 1-3, 7, 8 and 16, and cf. Table 1 of present Specification).  Inasmuch as the yellowness indices are affected by the DMIB and methyl isobutyrate contents of the precursor alkyl methacrylate, it is plausible to infer that the patentees’ purified methyl methacrylate will intrinsically possess contents of DMIB and methyl 
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  Further, when there is sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Pertinent Art
Numrich et al (US 6765046 B1) is cited as pertinent to molding compositions based on polymethyl methacrylate that are stable to yellowing and highly transparent.  Test specimens characterized by yellowness values as low 0.9 (D65, 2nd Measurement) are disclosed (cols. 9-10: Results). However, the cited art neither teaches a process for producing methyl methacrylate resin according to present claim 1 nor a method of producing a transparent or colored article selected from the particular articles recited in present claim 19 or 20.   

Allowable Subject Matter
	Claims 1-11, 13-15 and 19-20 are allowed.  Claim 12 would be allowable if amended or rewritten to overcome the informality objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	The allowability indication is based primarily on the limitations in claim 1 to producing an alkyl methacrylate resin comprising:  
	a. producing methacrolein in a reactor I,

	c. after-treating the reactor output from the at least one reactor II in a reactor III, to obtain a crude alkyl methacrvlate,
	.
	.
	.
	wherein in process step c, in the reactor III, a water content is at least 0.5% by weight higher than in the at least one reactor II, an alcohol concentration is lower than in the at least one reactor II, and a pH is set to between 0.5 and 6 and thus at least 0.5 lower than in the at least one reactor II. 
(Claims 2-11, 13-15 and 19-20 incorporate through dependency all the limitations of base claim 1.)  
	The above-indicated claims are deemed to distinguish over the closest prior art to Watanabe et al.  Watanabe et al disclose a process for working-up the reactor output from the oxidative esterification of methacrolein in a second stage reaction step in two bubble column reactors (reactor I and reactor II). The reactor output, obtained from the outlet of reactor II, is a reaction mixture (B) containing methyl methacrylate, water, methacrolein and methanol, wherein the conversion of methacrolein was 80.3% and the selectivity for methyl methacrylate was 90.7% (col. 22, lines 16-36).  Notably, Watanabe et al do not quantify the water content in the second stage reaction step (corresponding to claimed step b).  In a subsequent methacrolein recovery step, the reaction mixture (B) was fed into a 45-stage plate distillation tower at the 30th plate from the top of the tower and a bottom liquid (C) containing an aqueous methyl methacrylate mixture was obtained from the bottom of the tower.  The bottom liquid (C) is then passed into a phase separator in an acid treatment/water-oil separation step (corresponding to claimed after-treating step c).  In the phase separator, the mixture is pH-adjusted to a pH of 2.0 by addition of aqueous sulfuric acid; the separation of the sulfuric-acid-acidified water from the organic oil phase is then effected by means of centrifuging (col. 22, line 63 to col. 23, line 7).  While methanol 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-10-22